UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



ROLANDO R. JIMENEZ,

      Plaintiff,


              v.                                       Civil Action No. 11-1439 (JEB)
JANET NAPOLITANO, Secretary, U.S.
Department of Homeland Security,

      Defendant.



                                        ORDER

      As set forth in the accompanying Memorandum Opinion, the Court ORDERS that:

             1.      Defendant’s Motion to Dismiss is GRANTED; and

             2.      The case is DISMISSED WITHOUT PREJUDICE;

      IT IS SO ORDERED.

                                               /s/ James E. Boasberg
                                               JAMES E. BOASBERG
                                               United States District Judge
Date: May 15, 2012




                                           1